United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. CUSTOMS & BORDER PROTECTION,
Carson, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Dennis J. O’Sullivan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1215
Issued: September 18, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 4, 2007 appellant filed a timely appeal of the January 4, 2007 merit decision of
the Office of Workers’ Compensation Programs, which affirmed the denial of his claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether the Office properly rescinded acceptance of appellant’s claim for
lumbar strain and lumbar radiculopathy.
FACTUAL HISTORY
On May 6, 2005 appellant, then a 42-year-old customs and border protection office, filed
a traumatic injury claim alleging that on April 19, 2005 he injured his back when he climbed up
on a truck to help stow equipment. He described his condition as sharp, acute pain in the lower
back, which reportedly had been diagnosed as a bulging disc pressing on the sciatic nerve.
Appellant previously filed a claim for a similar low back injury that allegedly occurred on

April 26, 2005. In a Form CA-1 dated April 26, 2005, he explained that about a month earlier he
climbed onto a VACIS (vehicle and cargo inspection system) and felt pain in his lower back.
Appellant assumed he had pulled a muscle. On April 26, 2005 he climbed on a container and felt
excruciating pain in his lower back, which radiated down his right leg. Appellant also reported
numbness in his right foot. He explained that his condition had gradually worsened since the
initial injury.
Dr. David C. Chang, a Board-certified orthopedic surgeon, examined appellant on
April 27, 2005. He reported that appellant injured himself at the end of March 2005 when
climbing on an x-ray machine. Appellant claimed to have felt a twinge in his lower back. He
also stated that he reported the incident to his supervisor, Ramon V. Rodriguez. Dr. Chang
reported that appellant initially noted pain in his lower back, but within the past few weeks, pain
developed in the right buttock and hamstring. Currently, there was pain radiating into the right
calf. Dr. Chang diagnosed lumbar sprain and lumbar radiculopathy.
A May 3, 2005 lumbar magnetic resonance imaging (MRI) scan revealed a disc bulge at
L4-5 with facet osterarthrosis, causing mild central canal stenosis. There was also a right
paracentral disc extrusion at L5-S1, causing significant central canal and right lateral recess
stenosis. Appellant also obtained MRI scans of the cervical and thoracic spine, which revealed
multilevel degenerative disc protrusions, a discoid osteophyte complex and stenosis.
Dr. Chang next saw appellant on May 4, 2005 and again on May 16, 2005. During the
May 16, 2005 examination, appellant informed Dr. Chang that some of the information he
initially reported was incorrect. Specifically, the date of injury was not March 2005 as originally
reported, but “nearer to April 19, 2005.” Dr. Chang also reported that appellant had started
seeing a chiropractor just prior to his injury. In a June 2, 2005 attending physician’s report
(Form CA-20), Dr. Chang again identified April 19, 2005 as the date of injury and reported that
appellant felt a twinge in his back while climbing an x-ray machine. He attributed appellant’s
injury to awkward positioning while climbing an x-ray machine. Dr. Chang noted that he had
discharged appellant from treatment on May 16, 2005. At that time, appellant was advised that
he could immediately return to light work. Dr. Chang anticipated that appellant would be able to
resume his regular duties as of July 1, 2005.
The Office inquired about the multiple claims appellant filed with differing dates of
injury. Appellant informed the Office that he sustained only one back injury, which occurred
April 19, 2005 while he was bending over to attach straps to a VACIS machine. The Office
subsequently concluded that appellant had filed duplicate claims. On April 27, 2006 the Office
accepted appellant’s claim for lumbar sprain and lumbar radiculopathy, with an April 19, 2005
date of injury.
When the Office received a request for payment for appellant’s thoracic and cervical
MRI scans it questioned the necessity of the procedure given that appellant’s accepted injury was
limited to the lumbar spine. During a June 1, 2006 telephone conversation with the Office,
appellant denied having a cervical condition. Upon further investigation, the Office learned that
Dr. Jonathan Sadai, an allergist, had ordered the May 3, 2005 MRI scans of the cervical, thoracic
and lumbar spine. Dr. Sadai provided a copy of his April 1, 2005 progress notes which revealed
that appellant was climbing a truck and on the way down he fell on his back and hit his upper

2

back and lower back. He noted tenderness in the cervical and lower thoracic spine. Dr. Sadai’s
diagnostic impression was “injury to cervical spine, entire spine,” and he recommended
obtaining MRI scans of the cervical, thoracic and lumbar spine.
During a June 5, 2006 teleconference, appellant advised the Office that he had also fallen
while stepping off the VACIS truck. His right leg reportedly gave out while he was going down
the truck stairs. This caused appellant to fall backwards.
The Office requested clarification from Dr. Sadai regarding the reported cervical
condition and the date of the alleged injury. The Office explained that neither appellant nor
Dr. Chang made mention of any cervical condition. Additionally, the Office pointed out that
Dr. Sadai’s April 1, 2005 progress notes referenced an injury that ostensibly occurred more than
two weeks prior to the accepted injury of April 19, 1995.
On June 6, 2006 the Office received another progress note from Dr. Sadai with entries for
April 1 and 25, 2005. The April 25, 2005 entry was identical to what had previously been
identified as treatment for a back condition on April 1, 2005. The April 1, 2005 entry was
amended to reflect only the administering of an “allergy injection” that day. No explanation was
offered for the noted change.
On June 7, 2006 the Office advised appellant that it proposed to rescind acceptance of his
claim because of discrepancies in the record that called into question whether the April 19, 2005
injury occurred as alleged.
Appellant’s counsel’s submitted a written response on June 27, 2006, which took
exception to the claims examiner’s investigation. Appellant also submitted a June 13, 2006 letter
from Dr. Sadai, who explained that he ordered cervical and thoracic studies because of possible
neck involvement and referred appellant to Dr. Chang, an orthopedic specialist, for further
evaluation. Dr. Sadai stated that appellant did not have any prior injuries.
By decision dated August 17, 2006, the Office rescinded acceptance of appellant’s claim.
Appellant subsequently requested a review of the written record.
The Office received an undated statement from Mr. Rodriguez, appellant’s supervisor at
the time of the alleged back injury. Mr. Rodriguez was the supervisor on duty on April 26, 2005
and appellant was assigned to his team. At about 4:40 p.m., appellant informed Mr. Rodriguez
that he had hurt his back and was in a lot of pain. Mr. Rodriguez asked about the circumstance
of the injury and appellant responded that about a month or so prior he climbed on the VACIS
truck and pulled a muscle, but did not tell anyone at the time. According to Mr. Rodriguez,
appellant further stated that, on April 26, 2005, while examining a container, he felt the pain
again, but worse than before. He advised appellant to seek medical attention and submit a Form
CA-1, which he did. Mr. Rodriguez also stated that, in the two years prior to the April 26, 2005
report of injury, appellant had not complained of back pains.
In a January 4, 2007 decision, the Office hearing representative affirmed the August 17,
2006 rescission of appellant’s claim.

3

LEGAL PRECEDENT
The Office may reopen a claim at any time on its own motion and may modify, rescind,
decrease or increase compensation previously awarded, or award compensation previously
denied.1 Once the Office accepts a claim, it has the burden of justifying termination or
modification of benefits.2 This burden applies even where the Office later decides that it
erroneously accepted a claim.3 The Office must provide a clear rationale for rescinding
acceptance of a claim.4
ANALYSIS
The Office rescinded acceptance of the claim because of inconsistencies in the record that
called into question whether appellant injured his back on April 19, 2005. It is the employee’s
burden to establish that his or her injury occurred at the time, place and in the manner alleged.5
An injury does not have to be confirmed by an eyewitness to establish that it occurred in the
performance of duty.6 An employee’s statement regarding the circumstances surrounding an
injury is of great probative value and will be accepted unless refuted by persuasive evidence.7
The employee statement must be consistent with the surrounding facts and circumstances as well
as the employee’s subsequent course of action.8 An employee has not met his or her burden of
proof where there are inconsistencies in the record that cast serious doubt on the validity of the
claim.9
The timing of appellant’s claimed back injury is uncertain. The record suggests three
possible time frames when an injury may have occurred. The earliest occurrence would have
been sometime in March 2005. Appellant referenced this date in his April 26, 2005 claim and
provided similar information when he was initially examined by Dr. Chang on April 27, 2005.
Appellant later claimed that the back injury occurred on April 19, 2005. Dr. Sadai’s original
April 1, 2005 progress notes tend to support the likelihood that appellant injured his back prior to
April 19, 2005. However, the doctor later amended his progress notes to reflect that appellant
was seen on April 1, 2005 only for an allergy shot. The April 26, 2005 claim form also suggests
that appellant may have sustained an injury earlier that day when he “climbed up on a container.”
The statement from appellant’s supervisor, Mr. Rodriguez, also contradicts appellant’s allegation
1

20 C.F.R. § 10.610 (2007); 5 U.S.C. § 8128(a) (2000).

2

Delphia Y. Jackson, 55 ECAB 373, 376 (2004).

3

Id.

4

Id.

5

Delphyne L. Glover, 51 ECAB 146, 147-48 (1999).

6

Id.

7

Michelle Kunzwiler, 51 ECAB 334, 335 (2000).

8

Id.

9

Id.

4

that he was injured on August 19, 2005. Mr. Rodriguez indicated that appellant informed him on
April 26, 2005 that he injured his back “about a month or so ago” when he climbed on the
VACIS truck and pulled a muscle.
In addition to varying accounts of when his injury occurred, appellant initially omitted
certain details of the alleged employment incident. The April 26 and May 6, 2005 claim forms
suggest that appellant’s injury occurred while climbing on a VACIS truck. In an April 27, 2006
teleconference, appellant added that he was bending over attaching straps to a VACIS machine
when the injury occurred. During a June 5, 2006 teleconference, appellant further advised that
while stepping down off the VACIS truck his right leg gave out and he fell backwards.
Noticeably absent from Dr. Chang’s reports is any reference to appellant falling off the back of
the VACIS truck. It is also noteworthy that the history of injury reported by Dr. Sadai on either
April 1 or 25, 2005 is markedly different than the history noted by Dr. Chang on
August 27, 2005.
It may very well be that appellant is merely an inaccurate and incomplete historian.
Appellant’s various omissions and misstatements regarding when and how his injury arose cast
serious doubt on his claim to have injured his back in the performance of duty on
April 19, 2005.10 In both the August 17, 2006 and January 4, 2007 decisions, the Office clearly
explained its reason for rescinding acceptance of appellant’s claim. The Board finds that the
Office met its burden to rescind acceptance of appellant’s claim.
CONCLUSION
The Board finds that the Office properly rescinded acceptance of appellant’s claim for
lumbar strain and lumbar radiculopathy.

10

Dr. Sadai’s unexplained recordkeeping errors and/or omissions also gives cause for concern.

5

ORDER
IT IS HEREBY ORDERED THAT the January 4, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 18, 2007
Washington, DC

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

